Slip Op. 16-6

                 UNITED STATES COURT OF INTERNATIONAL TRADE


 THE CONTAINER STORE,

        Plaintiff,
                                                Before: Mark A. Barnett, Judge
 v.
                                                Court No. 09-00327
 UNITED STATES,

        Defendant.


                                          OPINION

[Plaintiff’s motion for summary judgment is denied and Defendant’s cross-motion for
summary judgment is granted.]

                                                          Dated: January 21, 2016

Robert B. Silverman and Robert F. Seely, Grunfeld Desiderio Lebowitz Silverman &
Klestadt, LLP of New York, NY, argued for plaintiff. With them on the brief was Alan R.
Klestadt.

Marcella Powell, Trial Attorney, International Trade Field Office, Commercial Litigation
Branch, Civil Division, U.S. Department of Justice, of New York, NY, argued for
defendant. With her on the brief was Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, and Amy M. Rubin, Assistant Director. Of counsel on the brief was
Paula Smith, Office of Assistant Chief Counsel, International Trade Litigation, U.S.
Customs and Border Protection, of New York, NY.


       Barnett, Judge: Before the Court are cross-motions for summary judgment.

Plaintiff the Container Store (“Plaintiff” or “Container Store”) contests the denial of

protests challenging U.S. Customs and Border Protection’s (“Customs”) liquidation of

the subject imports, elfa® top tracks and hanging standards made of epoxy-bonded

steel, under subheading 8302.41.60 of the Harmonized Tariff Schedule of the United

States (“HTSUS”), as base metal mountings suitable for buildings. (See generally Pl.’s
Court No. 09-00327                                                                     Page 2


Mot. for Summ. J. (“Pl.’s MSJ”), ECF No. 36.) The Container Store contends that

Customs should have classified the subject imports in subheading 9403.90.80, HTSUS,

as parts of furniture. Defendant United States (“Defendant” or “United States”)

abandons Customs’ original classification of the goods and contends that the proper

classification of subject imports falls within subheading 8302.42.30, HTSUS. (Def.’s

Mem. of Law in Opp’n to Pl.’s Mot. for Summ. J. and in Supp. of Def.’s Cross-Mot. for

Summ. J. (“Def.’s Cross-MSJ”) at 2, ECF No. 41; Def.’s Reply Mem. in Further Supp. of

Cross Mot. for Summ. J. (“Def.’s Reply”) at 7, ECF No. 58.)

       No genuine issue of material fact exists regarding the physical properties of the

subject imports or their function. 1 Thus, the sole issue before the Court is the correct

classification of the subject merchandise, elfa® top tracks and hanging standards made

of steel. For the reasons discussed below, the Court holds that the subject imports are

properly classified under subheading 8302.42.30, HTSUS, as base metal mountings,

fittings, and similar articles suitable for furniture. Accordingly, the Court denies




1 The Container Store contends that the facts agreed upon between the parties in a
previous case before this court with the same subject merchandise—Container Store v.
United States, 35 CIT __, 800 F. Supp. 2d 1329 (2011) (hereafter “Container Store I”)—
bind the parties in this litigation. (Pl.’s MSJ at 2.) The Container Store submitted as
facts in this case “a brief recitation of the relevant facts from [Container Store I].” (Pl.’s
MSJ at 3.) Apparently relying on facts from Container Store I, parties’ briefs incorrectly
allege that the subject merchandise was liquidated pursuant to two different
classifications. Upon review of the entry papers and Summons, the Court notes that the
subject merchandise was liquidated under one classification. (Compare Pl.’s MSJ at 2
and Def.’s Cross-MSJ at 2 with Summons at 2, ECF No. 1.) Accordingly, this case is
distinct from Container Store I. The Court relies on the facts found in the entry papers
and court documents of this case in reaching its decision.
     Court No. 09-00327                                                                 Page 3


     Plaintiff’s motion for summary judgment and grants Defendant’s cross-motion for

     summary judgment.

                             BACKGROUND AND PROCEDURAL HISTORY

I.          Overview of the Subject Merchandise

            The subject merchandise is the Container Store’s top tracks and hanging

     standards, two components of its patented elfa® system. 2 (Am. Compl. ¶¶ 5, 26, ECF

     No. 27; Answer to Am. Compl. (“Answer”) ¶¶ 5, 26, ECF No. 28.) Consumers typically

     purchase and assemble elfa® systems to provide storage for their homes and offices.

     (Am. Compl. ¶¶ 28, 32; Answer ¶¶ 28, 32.) They can assemble the elfa® system’s

     components in a variety of configurations to create a customized, modular storage unit.

     (Am. Compl. ¶ 32; Answer ¶ 32.)

            There are two articles at issue: top tracks and hanging standards, both of which

     are elongated rectangular strips of hardware made of epoxy-bonded steel. 3 (Def.’s

     Cross-MSJ, Ex. C, ECF No. 41-2 (“Ex. C Physical Sample”); Am. Compl. ¶ 26; Answer

     ¶ 26.) A top track has top and bottom edges that are angled at about 45 degrees and a

     flat back which consumers affix horizontally with anchors or screws to a vertical surface,

     such as a door or wall. (Am. Compl. ¶ 33; Answer ¶ 33.) The top and bottom edges of

     the top track protrude and respectively bend downward and upward to form the track’s




     2  Defendant points out that the record only contains a patent for the top tracks and not
     the hanging standards. (See Oral Arg. Tr. at 42, ECF No. 63.)
     3 Defendant provided a physical sample of a top track and hanging standard as an

     exhibit to its cross-motion. (Def.’s Cross MSJ, Ex. C, ECF No. 41-2, physical sample
     filed manually as ECF No. 42; Am. Compl. ¶ 26; Answer ¶ 26.)
Court No. 09-00327                                                                  Page 4


upper and lower lips. (Am. Compl. ¶ 34; Answer ¶ 34.) A hanging standard consists of

three sides with an open back and flat front that has rows of evenly spaced slots which

allow the consumer to attach accessories or brackets for the accessories. (Ex. C

Physical Sample.) A hanging standard is suspended from a top track by means of

notches on the top end of the standard that slide into the top track’s lower lip. (Am.

Compl. ¶ 35; Answer ¶ 35.) Once inserted into the lower lip of the top track, the

hanging standard suspends from the top track without additional hardware and remains

in place due to the “overhanging design of the upper lip” of the top track. (Am. Compl.

¶¶ 35, 37; Answer ¶¶ 35, 37.) A consumer may then attach additional elfa®

components, such as drawers, baskets, and shelves, to the hanging standards in

customized configurations. (Am. Compl. ¶¶ 39-40; Answer ¶¶ 39-40.) By design,

consumers may only use top tracks and hanging standards with other elfa® system

components. (Am. Compl. ¶¶ 28, 31; Answer ¶¶ 28, 31.) On their own, top tracks and

hanging standards do not organize or store anything. (Am. Compl. ¶ 41; Answer ¶ 41.)

II.    Procedural History

       This case involves two entries of merchandise, 4 consisting of top tracks and

hanging standards, which the Container Store imported through the Port of Houston,

Texas, in October 2007 and January 2008. (Summons, ECF No. 1; Am. Compl. Ex. A.)

Customs originally liquidated the entries at issue under subheading 8302.41.60,

HTSUS, a provision for “[b]ase metal mountings, fittings and similar articles, and parts



4The entry numbers in this case are 125-1712897-6 and 125-1710359-9. (Summons
Schedule.)
Court No. 09-00327                                                                   Page 5


thereof: [s]uitable for buildings: [o]f iron or steel.” (Summons at 2.) In December 2008,

the Container Store, the importer of record, timely filed protests challenging the

classification of its merchandise and seeking reclassification under subheading

9403.90.80, HTSUS, as parts of furniture. (Summons Schedule; Am. Compl. ¶¶ 2-3;

Answer ¶¶ 2-3.) In February 2009, Customs denied the protests and reaffirmed that the

top tracks and hanging standards fall under heading 8302, HTSUS. 5 (See Summons;

see also Def.’s Cross-MSJ at 2.) In response, in August 2009, the Container Store

commenced this action.

       This case was then placed on the Reserve Calendar, pending the outcome of

another case filed in this court by the Container Store involving identical merchandise,

Container Store v. United States, 35 CIT __, 800 F. Supp. 2d 1329 (2011) (hereafter

“Container Store I”). (Def.’s Cross-MSJ at 2 n.4; Pl.’s MSJ at 7.) In Container Store I,

the court followed a decision of the Court of Appeals for the Federal Circuit (“Federal

Circuit”) regarding the classification of functionally similar merchandise—storeWALL

wall panels and locator tabs—however, those products were notably made of plastic.

35 CIT at __, 800 F. Supp. 2d at 1332-33 (citing storeWALL, LLC v. United States, 644

F.3d 1358 (Fed. Cir. 2011). Applying the storeWALL analysis, the Container Store I

court held that the Container Store’s elfa® top tracks and hanging standards were

properly classified under subheading 9403.90.80, HTSUS. (Id. at 1331.) Customs



5 Customs denied the Container Store’s protests based on a Customs ruling, HQ
966458, that was issued to the Container Store and classified its top tracks and hanging
standards in subheading 8302.41.60, HTSUS. (Def.’s Cross MSJ at 2; HQ 966458
(2003).)
Court No. 09-00327                                                                    Page 6


appealed the decision but then abandoned the appeal. (Pl.’s MSJ at 1 (citing Answer

¶ 10).)

          On December 10, 2013, the Container Store filed the Complaint in this action

(ECF No. 20), and on March 24, 2014, filed an Amended Complaint (ECF No. 27). On

March 28, 2014, Defendant filed its answer. (ECF No. 28.) The Container Store moved

for summary judgment on October 29, 2014 (ECF No. 36), and the United States

responded with a cross-motion for summary judgment on February 9, 2015 (ECF No.

41). Oral argument was held on September 10, 2015. (ECF No. 61.) Subsequent to

oral argument, the Container Store moved to supplement, in writing, its answer to

Question 1 contained in the Court’s letter dated September 4, 2015 (ECF No. 60), and

both parties were given the opportunity to file supplemental briefs (Pl.’s Suppl. Resp. to

Question 1 (“Pl.’s Suppl. Br.”), ECF No. 65; Def.’s Resp. to Pl.’s Suppl. Resp. to

Question 1 (“Def.’s Suppl. Br.”), ECF No. 70). The parties have fully briefed the issues

and the Court now rules on the parties’ respective motions.

                            JURISDICTION AND STANDARD OF REVIEW

          The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1581(a). It may

grant summary judgment when “there is no genuine issue as to any material fact,” and

“the moving party is entitled to judgment as a matter of law.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247 (1986); USCIT R. 56(a).

          The court’s review of a classification decision involves two steps. First, it must

determine the meaning of the relevant tariff provisions, which is a question of law.

See Bausch & Lomb, Inc. v. United States, 148 F.3d 1363, 1365 (Fed. Cir. 1998)
Court No. 09-00327                                                                    Page 7


(citation omitted). Second, it must determine whether the merchandise at issue falls

within a particular tariff provision as construed, which is a question of fact. Id. (citation

omitted). When no factual dispute exists regarding the merchandise, resolution of the

classification turns solely on the first step. See id. at 1365-66; see also Carl Zeiss, Inc.

v. United States, 195 F.3d 1375, 1378 (Fed. Cir. 1999).

       The court reviews classification cases de novo. See 28 U.S.C. §§ 2640(a),

2643(b). While the court accords deference to Customs classification rulings relative to

their ‘“power to persuade,’” United States v. Mead Corp., 533 U.S. 218, 235 (2001)

(quoting Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)), it has “an independent

responsibility to decide the legal issue of the proper meaning and scope of HTSUS

terms,” Warner-Lambert Co. v. United States, 407 F.3d 1207, 1209 (Fed. Cir. 2005)

(citing Rocknel Fastener, Inc. v. United States, 267 F.3d 1354, 1358 (Fed. Cir. 2001)).

It is “the court’s duty to find the correct result, by whatever procedure is best suited to

the case at hand.” Jarvis Clark Co. v. United States, 733 F.2d 873, 878 (Fed. Cir. 1984)

(emphasis in original).

                                         DISCUSSION

I.     Parties’ Proposed Tariff Classifications

       Customs liquidated the subject imports under subheading 8302.41.60, HTSUS,

as base metal mountings suitable for buildings. 6 (See Summons at 2.) In this litigation,



6  Defendant originally asserted in its cross-motion that subject merchandise is also
classifiable in this tariff provision. (Def.’s Cross-MSJ at 1.) During the course of
litigation, Defendant dropped its assertion that this tariff provision is proper. (Def.’s
Reply at 7.) Pursuant to its duty under Jarvis Clark, the Court considered subheading
Court No. 09-00327                                                                                 Page 8


however, Defendant argues that the correct classification is subheading 8302.42.30,

HTSUS, which covers:

       8302 Base metal mountings, fittings and similar articles suitable for furniture,
            doors, staircases, windows, blinds, coachwork, saddlery, trunks, chests,
            caskets or the like; base metal hat racks, hat-pegs, brackets and similar
            fixtures; castors with mountings of base metal; automatic door closers of
            base metal; and base metal parts thereof:

              8302.42          Other, suitable for furniture:

                       8302.42.30 Of iron or steel, of aluminum or of zinc . . . . . . 3.9%

(Def.’s Cross-MSJ at 1 n.1; Def.’s Reply at 7). Defendant’s proposed classification

carries a 3.9% duty.

       The Container Store alleges that both of Customs’ proposed subheadings are

incorrect. (Pl.’s MSJ at 6, 22-26.) Rather, Plaintiff contends that its top tracks and

hanging standards are correctly classified in subheading 9403.90.80, HTSUS, which is

a duty-free provision, relying on Container Store I. (Id. at 6-7, 15-21.) Plaintiff’s

proposed provision covers:

       9403 Other furniture and parts thereof:

              9403.90          Parts:

                       9403.90.80 Other: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . FREE




8302.41.60, HTSUS and found it inapplicable because it applies to goods suitable for
buildings rather than for furniture.
Court No. 09-00327                                                                   Page 9


II.    Application of Container Store I to Open Cases and Pending Protests

       The Container Store urges the Court to direct Customs to apply the decisions in

Container Store I and storeWALL to “pending protests and open cases” 7 which allegedly

involve entries of identical merchandise. 8 (Pl.’s MSJ at 1-2 n.1, 11-14.) The Container

Store argues that Container Store I and storeWALL control this case and the related

pending cases because of the doctrine of stare decisis. (Id. at 2.) Plaintiff proffers four

reasons why the doctrine of stare decisis applies to this case:

       (1) there is a Federal Circuit interpretation of the subheading claimed by Plaintiff
           (i.e., 9403.90.80, HTSUS);
       (2) there were no clear errors by the court in the prior case;
       (3) there has been no intervening change in the law since these decisions; and
       (4) the government’s claims were fully litigated by the parties in the prior action.

Id. The Container Store further purports that regulations compel Customs to follow

controlling judicial precedent. (Id. at 11-12.) The Container Store avers that, pursuant

to 19 C.F.R. § 152.16(a) and 19 C.F.R. § 177.10(d), Customs must issue a limiting

decision as to later-imported entries if it wishes to depart from judicial precedent. (Id. at

11-13.) The Container Store points out that Customs did not issue a limiting decision

following the court’s decisions in Container Store I and storeWALL and, thus, the

Container Store insists that Customs acted arbitrarily and capriciously in failing to apply



7 The open cases are court numbers: 05-00684 (Dec. 22, 2005), 06-00239 (July 21,
2006), 06-00404 (Nov. 6, 2006), 07-00197 (June 7, 2007), 07-00388 (Oct. 17, 2007),
07-00400 (Oct. 24, 2007), 08-00130 (Apr. 16, 2008), and 08-00249 (Aug. 14, 2008).
(Pl.’s MSJ at 1-2 n.1.). These cases have been removed from the Reserve Calendar
since the commencement of this case and are currently assigned to another judge on
the court.
8 Neither this action nor Container Store I was designated as a test case, and none of

the cases have been consolidated.
Court No. 09-00327                                                                   Page 10


those judicial decisions to the open cases and pending protests of identical

merchandise. (Id. at 1, 7, 11-14.) Plaintiff asks the court to order Customs to classify,

in HTSUS heading 9403, not only the entries of identical merchandise at issue in this

case but also in related cases and pending protests, pursuant to Container Store I and

storeWALL. (Id.)

       A.     The Summons Limits the Scope of the Court’s Review

       A summons is the initial pleading in a federal action. DaimlerChrysler Corp. v.

United States, 442 F.3d 1313, 1317-18 (Fed. Cir. 2006). “As a general matter, the initial

pleading in a federal court action serves two purposes: (1) [i]t establishes the court’s

jurisdiction over the action; and (2) [i]t puts the adverse party on notice of the

commencement and subject-matter of the suit.” Id. at 1317 (citing 5 Charles Alan

Wright & Arthur R. Miller, Federal Practice & Procedure § 1205, at 109, § 1215, at 173

(3d ed. 2004)). In classification matters, a summons must identify the protest(s) at

issue in the litigation. 9 Id. at 1320; see also Kahrs Int’l, Inc. v. United States, 33 CIT

1316, 1321-22, 645 F. Supp. 2d 1251, 1263 (2009). As the Court of Appeals for the

Federal Circuit (“Federal Circuit”) explained:

       The plain language of the pertinent statutes establishes that the Court of
       International Trade has jurisdiction only to review ‘the denial of a protest,’
       and that each protest denial is the basis of a separate claim. Thus, the
       filing of a protest is a jurisdictional requirement. . . . Because each protest


9 A summons need not include the protest number to commence a lawsuit if the protest
can be identified by other means, such as when the summons includes the relevant
entry number. DaimlerChrysler Corp. v. United States, 28 CIT 2105, 2107, 350 F.
Supp. 2d 1339,1341 (2004) (holding that “if the entries were listed and it was possible
for the United States to relate the entry to the protest, . . . then jurisdiction would also
attach”) (internal citation omitted), aff'd, 442 F.3d 1313 (Fed. Cir. 2006).
Court No. 09-00327                                                                  Page 11


       forms the basis for a separate cause of action, the summons must
       establish the Court of International Trade's jurisdiction as to each protest.
       The essential jurisdictional fact—the denial of the protest—simply cannot
       be affirmatively alleged without specifically identifying each protest
       involved in the suit.

DaimlerChrysler, 442 F.3d at 1319 (citations omitted) (emphasis in original); see also 28

U.S.C. § 1581(a) (establishing the court’s jurisdiction over “‘[a] civil action contesting the

denial, in whole or in part, of a protest’”) (emphasis added). Thus, the protests listed in

a summons define the scope of the court’s review in that case. 10

       The summons in this case identifies only two protests. 11 (Summons Schedule.)

The summons does not include any of the protests in the other cases that the Container

Store asks the court to decide. (Id.) Further, this is neither a designated test case nor

have any other cases been stayed pending the outcome of this case. Therefore, the

Court declines the Container Store’s invitation to issue an order relating to protests in

any other case but the one at bar. Denied protests that are not referenced in the

summons of this action constitute distinct causes of action that the Container Store

must adjudicate separately.




10 See Kahrs Int’l, 33 CIT at 1321-22, 645 F. Supp. 2d at 1263 (“[T]his Court has
jurisdiction only over the entries that are the subject of this challenge to a denied
protest, pursuant to § 1581(a), as indicated in the summons filed with this action.”)
(emphasis in original); see also DaimlerChrysler Corp. v. United States, 28 CIT at 2107,
350 F. Supp. 2d at 1341-42. (“But if there is no entry number on or attached to the
summons and no protest number on or attached to the summons at the time it is filed,
the general understanding that DaimlerChrysler intended to pursue this issue as to all
possibly affected entries will not suffice.”).
11 The protest numbers in this case are 5301-08-150014 and 5301-08-150015. (See

Summons Schedule.)
Court No. 09-00327                                                                  Page 12


       B.     The Court Lacks Subject Matter Jurisdiction Over Pending Protests

       The court has exclusive subject matter jurisdiction over all civil actions

commenced under § 515 of the Tariff Act of 1930, as amended, 19 U.S.C. § 1515, to

contest protests denied by Customs. See 28 U.S.C. § 1581(a). Before a party may

initiate a civil action as to a denied protest, it must exhaust all administrative remedies,

as described in 28 U.S.C. § 2637. That statute states, in relevant part:

       A civil action contesting the denial of a protest under section 515 of the
       Tariff Act of 1930 may be commenced in the Court of International Trade
       only if all liquidated duties, charges, or exactions have been paid at the
       time the action is commenced, except that a surety’s obligation to pay
       such liquidated duties, charges, or exactions is limited to the sum of any
       bond related to each entry included in the denied protest.

28 U.S.C. § 2637(a). Accordingly, “the denial of a protest” is a prerequisite for this

court’s jurisdiction over classification of import entries. 28 U.S.C. § 2637(a); see Am.

Air Parcel Forwarding Co. v. United States, 718 F.2d 1546, 1550 (Fed. Cir. 1983)

(“[T]he statutory requirements that a protest must be filed . . . or that duties must be paid

before commencing a civil action involving the protest [may not be waived].”); Dexter v.

United States, 78 Cust. Ct. 179, 181 (1977) (“[T]his court has no jurisdiction” over any

entries “[u]ntil the entries are liquidated and [the] protests [are] denied.”).

       The Container Store asks that the Court order Customs to classify, under HTSUS

heading 9403, entries of top tracks and hanging standards in all pending protests. (Pl.’s

MSJ at 1-2 & n.1, 11-14.) Because these protests are pending, Customs has yet to

deny them. Defendant indicates that all pending protests dealing with top tracks and

hanging standards have been suspended and will remain so for the duration of this
Court No. 09-00327                                                                  Page 13


litigation, as is Customs’ practice. (Def.’s Cross-MSJ at 2 n.4; Pl.’s MSJ at 7.)

Accordingly, the Court cannot order Customs to classify pending protests of elfa® top

tracks and hanging standards under any tariff provision because it lacks jurisdiction over

protests that have not been denied.

       C.     Customs Did Not Arbitrarily and Capriciously Ignore Regulations

       Pursuant to the Administrative Procedure Act, 5 U.S.C. § 706(2)(A), a court may

hold invalid agency actions “where they are arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law.” “Under this standard, it is clear that an

agency’s determination cannot be upheld where it fails to acknowledge applicable law.”

Former Employees of Murray Engineering, Inc. v. Chao, 28 CIT 1873, 1875, 358 F.

Supp. 2d 1269, 1272 (2004) (citations omitted). Thus, the court may not affirm an

agency determination that is not in accord with the agency’s own rules or regulations.

SEC v. Chenery Corp., 332 U.S. 194, 196 (1947)).

       In relevant part, Customs regulation 19 C.F.R. § 152.16, states:

       The following procedures apply to changes in classification made by
       decision of either the United States Court of International Trade or the
       United States Court of Appeals for the Federal Circuit, except to the extent
       otherwise provided in a ruling published in the Customs Bulletin pursuant
       to § 177.10(a) of this chapter:
       ....
       (e) Other decisions adverse to Government. Unless the Commissioner of
       Customs otherwise directs, the principles of any court decision adverse to
       the Government . . . shall be applied to unliquidated entries and protested
       entries which have not been denied in whole or in part and in which the
       same issue is involved as soon as the time within which an application for
       a rehearing or review may be filed has expired without such application
       having been made.
Court No. 09-00327                                                                 Page 14


       The Container Store argues that Customs acted arbitrarily and capriciously in

failing to follow 19 C.F.R § 152.16(e) after this court’s decision in Container Store I and

the Federal Circuit’s decision in storeWALL. The Container Store asserts that this

regulation required Customs to classify entries of elfa® top tracks and hanging

standards at issue in this case under HTSUS heading 9403, unless Customs issued a

limiting decision pursuant to 19 C.F.R. § 177.10(d), which the Container Store avers

Customs failed to do. (Pl.’s MSJ at 1, 7, 11-13.) On that basis, the Container Store

requests that the court order Customs to treat the entries at issue in this case

consistently with its regulations. 12 (Id.)

       Preliminarily, the Court notes that the Container Store confuses the subsection of

19 C.F.R. § 177.10 to which 19 C.F.R. § 152.16 refers. The chapeau to 19 C.F.R.

§ 152.16 refers to 19 C.F.R. § 177.10(a), not 19 C.F.R. § 177.10(d). Pursuant to

19 C.F.R. § 177.10(d), Customs may issue limiting rulings with respect to certain judicial

decisions. 13 In contrast, 19 C.F.R. § 177.10(a) requires Customs to publish in the

Customs Bulletin interpretive decisions that Customs makes relating to prospective,



12 The Container Store also asks the court to find that Customs acted arbitrarily and
capriciously in failing to classify entries of identical merchandise at issue in pending
protests and open cases under HTSUS 9403 consistent with Container Store I and
storeWALL. As already noted, the Court lacks subject matter jurisdiction to rule on
pending protests and is limited to deciding matters pertaining to the protests listed in the
summons commencing the case at bar. See supra. The Court therefore expresses no
opinion as to Customs’ actions with respect to pending protests and open cases.
13 19 C.F.R. § 177.10(d), states, in relevant part:

       Limiting rulings. A published ruling may limit the application of a
       court decision to the specific article under litigation, or to an article
       of a specific class or kind of such merchandise, or to the particular
       circumstances or entries which were the subject of the litigation.
Court No. 09-00327                                                                 Page 15


current, or completed transactions under the Tariff Act of 1930. 14 The Container Store

does not address the relevance of 19 C.F.R. § 177.10(a) to this case.

         The Court need not parse 19 C.F.R. § 177.10’s subsections, however. The

Container Store’s argument centers on 19 C.F.R. § 152.16(e), which allegedly requires

Customs to apply adverse judicial decisions with limited exceptions. Without reaching

whether Customs needed to issue a limiting decision or interpretative ruling pursuant to

19 C.F.R. § 177.10, the Court finds that 19 C.F.R. § 152.16(e) did not compel Customs

to apply Container Store I or storeWALL to the protests at issue in this case. The

regulation requires Customs to apply adverse judicial decisions only “to unliquidated

entries and protested entries which have not been denied in whole or in part.” 19

C.F.R. § 152.16(e) (emphasis added). Customs denied the two protests at issue in this

case on February 25, 2009. (Summons Schedule.) The Federal Circuit issued its

decision in storeWALL on March 31, 2011, see generally 644 F.3d 1358, and this Court

issued Container Store I on October 26, 2011, see generally 35 CIT __, 800 F. Supp. 2d

1329. Thus, Customs had denied the protests more than two years before the

decisions in Container Store I and storeWALL. Consequently, Customs did not act

arbitrarily and capriciously in failing to follow 19 C.F.R. § 152.16(e) with respect to the



14   19 C.F.R. § 177.10(a) states:
         Generally. Within 90 days after issuing any interpretive decision under the
         Tariff Act of 1930, as amended, relating to any Customs transaction
         (prospective, current, or completed), the Customs Service shall publish
         the decision in the Customs Bulletin or otherwise make it available for
         public inspection. For purposes of this paragraph an interpretive decision
         includes any ruling letter, internal advice memorandum, or protest review
         decision.
Court No. 09-00327                                                                 Page 16


protests at issue in this case because Customs’ denial of the protests predates the

decisions in storeWALL and Container Store I and, therefore, the regulation does not

apply.

III.     Doctrine of Stare Decisis

         “Stare decisis means ‘not to disturb what is settled.’” Warner-Lambert Co. v.

United States, 32 CIT 222, 226, 545 F. Supp. 2d 1345, 1349 (2008) (citation omitted).

The doctrine of stare decisis “in essence ‘makes each judgment a statement of the law,

or precedent, binding in future cases before the same court or another court owing

obedience to its decision.’” Mendenhall v. Cedarapids, Inc., 5 F.3d 1557, 1570 (Fed.

Cir. 1993) (internal quotation and citation omitted); see also R.J. Saunders & Co. v.

United States, 45 C.C.P.A. 87, 89 (1958) (“[I]t is not the province of a lower court to set

aside the ruling of an appellate court.”). The doctrine of stare decisis “‘protects the

legitimate expectations of those who live under the law’ and prevents ‘an arbitrary

discretion in the courts.’” Deckers Corp. v. United States, 752 F.3d 949, 955 (Fed. Cir.

2014) (quoting Hubbard v. United States, 514 U.S. 695, 716 (1995) (citation omitted)).

         A.    Parties’ Contentions

         The Container Store contends that the doctrine of stare decisis mandates that

the Court classify the subject imports under heading 9403, HTSUS, because prior

decisions of this court and the Federal Circuit create binding authority on the issue.

(Pl.’s MSJ at 2.) The Container Store urges that this court’s result in Container Store I

and the Federal Circuit’s decision in storeWALL are controlling precedent on the

classification of its elfa® top tracks and hanging standards in this case. (Id. at 9-11.)
Court No. 09-00327                                                                   Page 17


       Defendant responds that the doctrine of stare decisis does not compel the Court

to follow Container Store I because decisions of trial court judges generally do not bind

other trial court judges. (Def.’s Cross-MSJ at 6-8.) Defendant further explains that the

Federal Circuit’s conclusion in storeWALL does not govern the classification of the

subject merchandise at issue in the instant case because the legal issues differ. (Id. at

24.) Specifically, the storeWALL court considered different competing headings. (Id. at

23.) Defendant argues that here “proper classification . . . is dependent on the analysis

of competing provisions that have corresponding mutually exclusive legal notes.” (Id. at

23-24.) Defendant alternatively argues that, even if a prior decision is binding on the

Court, the United States is entitled to submit evidence that the decision was clearly

erroneous. (See id. at 4, 7-8.)

       B.     Stare Decisis and StoreWALL

       Federal Circuit decisions are binding on this court pursuant to the doctrine of

stare decisis. In classification cases, the Federal Circuit has stated that “[a]lthough an

importer is free to challenge anew a previous classification of merchandise . . ., we have

decided that the importer is burdened by the doctrine of stare decisis.” Avenues in

Leather, Inc. v. United States, 423 F.3d 1326, 1331 (Fed. Cir. 2005) (internal quotation

and citation omitted). The Court is bound by the Federal Circuit’s legal determinations

as to questions of law, and specifically as to interpretation of tariff provisions that are

applicable. Id. (“[T]he doctrine of stare decisis applies to only legal issues and not

issues of fact.”). Accordingly, the Court will follow the storeWALL court’s legal
Court No. 09-00327                                                                  Page 18


construction of the heading 9403, HTSUS, which is one of the headings at issue in this

case, to the extent that it is applicable, pursuant to the doctrine of stare decisis.

       The doctrine of stare decisis, however, only applies if the legal issues are the

same. Thus, the Federal Circuit’s storeWALL decision is not dispositive as to this case,

because there are factual and legal distinctions between storeWALL and this case.

Defendant asserted during oral argument that “there are a lot of issues that [were]

raised in all of these notes that did not arise in storeWALL, or were not argued in

storeWALL.” (Oral Arg. Tr. at 38, ECF No. 63.) These notes were not at issue in

storeWALL because, as previously noted, the subject merchandise in storeWALL was

made of plastic, while the subject merchandise in this case is made of metal.

Accordingly, the tariff provisions at issue in storeWALL, and the interactions of the tariff

provisions with each other, via the section and chapter notes, differ from the provisions

considered in this case.

       Specifically, Section XV, which covers “base metals and articles of base metal,”

and the headings in that section, such as heading 8302, which covers “base metal

mountings, fittings and similar articles suitable for furniture” were not considered by the

storeWALL court because that section and its headings covering base metals were not

applicable to the plastic merchandise at issue in storeWALL. Furthermore, in construing

heading 9403 HTSUS, the Federal Circuit did not consider the relevance of the

exclusion of “parts of general use” as defined in Note 2(c) to Section XV, pursuant to

Chapter 94, Note 1(d), because, as noted above, it was considering an item of plastic,

rather than one of base metal.
Court No. 09-00327                                                                 Page 19


       The storeWALL court considered two basket provisions, HTSUS heading 9403, a

provision for furniture and parts thereof, and HTSUS heading 3926, a broad basket

provision for “[o]ther articles of plastics and articles of other materials of headings 3901

to 3914.” The language of heading 3926, HTSUS, explicitly indicates that it only

covered articles of plastic not specified elsewhere. On appeal, the storeWALL court

determined that the subject imports did not fall under HTSUS heading 3926 because

the subject imports were specified elsewhere, i.e., under HTSUS heading 9403, as

parts of unit furniture.

       The Federal Circuit’s construction of heading 3926, HTSUS, in storeWALL is not

relevant to the subject merchandise at issue. Since the instant subject merchandise is

made of base metal, tariff provisions for plastic articles, such as heading 3926, HTSUS,

are not applicable in the instant case. Moreover, Defendant’s proposed HTSUS

heading 8302 in this case is not a broad basket provision as was the case with the

defendant’s proposed HTSUS heading 3926 in storeWALL. Finally, and perhaps most

relevant, is that, as discussed in more detail below, there are section and chapter notes

that speak to the interactions between HTSUS headings 8302 and 9403 that were not

relevant to, and, therefore, not considered by, the Federal Circuit in storeWALL.

Accordingly, storeWALL does not bind the Court in this case regarding the proper

classification of elfa® top tracks and hanging standards made of epoxy-bonded steel.

       C.      Stare Decisis and Container Store I

       The law is well-settled that trial courts, such as this court, are not bound by the

decisions of other trial court judges. Algoma Steel Corp. v. United States, 865 F.2d 240
Court No. 09-00327                                                               Page 20


(Fed. Cir. 1989) (holding specifically that a judge at the CIT is not bound by another

judge’s decision at the CIT); Carpenter Tech. Corp. v. United States, 33 CIT 1721,

1729, 662 F. Supp. 2d 1337,1343 (2009) (noting that this court is not bound by a

decision of another judge of the same court). The court’s duty is to find the correct

result, by whatever procedure is best suited to the case at hand. Jarvis Clark, 733 F.2d

at 878. Accordingly, the doctrine of stare decisis does not compel the Court to follow

the analysis in Container Store I, particularly when that decision did not address the

same issues and legal arguments raised herein; including, specifically, whether the

subject merchandise meets the definition of parts of general use. In this case, the Court

arrives at a different conclusion than the one achieved in Container Store I based upon

an analysis of the definition of parts of general use and the other statutory exclusionary

notes.

IV.      General Rules of Interpretation (“GRI”)

         The Court must assess whether the elfa® top tracks and hanging standards

properly fall within the scope of HTSUS headings 9403 or 8302. The Container Store

urges that the correct classification for its product is heading 9403, HTSUS, as “[o]ther

furniture and parts thereof,” based on the plain language of the heading, the relevant

section, chapter, and explanatory notes, and the construction of the heading that the

Federal Circuit adopted in storeWALL. (Pl.’s MSJ at 15-17.) Plaintiff further contends

that the subject imports fall outside the scope of heading 8302, HTSUS, because they
Court No. 09-00327                                                                Page 21


are essential components of the elfa® system and, therefore, are not parts of general

use, as that heading contemplates. (Id. at 22.)

       The United States concedes that elfa® top tracks and hanging standards are

prima facie classifiable under heading 9403. (Def.’s Cross-MSJ at 12.) Defendant

contends, however, that they are also prima facie classifiable under heading 8302,

HTSUS, as “base metal mountings, fittings and similar articles suitable for furniture.”

(Id. at 12-15 & n.7.) The United States argues, however, that the Court must classify

the goods under the more specific of the alternative headings. (Id. at 15-16.) The

United States avers that heading 8203 is more specific than heading 9403. (Id. at 9-11,

15-16.) Further, Defendant explains Note 1(d) to Chapter 94 15 excludes the subject

imports from heading 9403. (Id. at 16.)

       A.     GRI Application

       The General Rules of Interpretation (“GRIs”) govern classifications and are

applied in numerical order. N. Am. Processing Co. v. United States, 236 F.3d 695, 698

(Fed. Cir. 2001). Section and chapter notes “are not optional interpretive rules, but are

statutory law, codified at 19 U.S.C. § 1202.” Avenues in Leather, 423 F.3d. at 1333

(internal citation omitted). While not statutory law, the ENs “may be consulted for

guidance and are generally indicative of the proper interpretation of the various HTSUS




15Note 1(d) to Chapter 94 states, “This chapter does not cover . . . . (d) parts of general
use as defined in note 2 to section XV, of base metal (section XV) . . . .” Note 2 to
Section XV states that “[t]hroughout the tariff schedule, the expression ‘parts of general
use’ means . . . [a]rticles of . . . heading 8302.”
Court No. 09-00327                                                                   Page 22


provisions.” Millenium Lumber Dist. Ltd. v. United States, 558 F.3d 1326, 1329 (Fed.

Cir. 2009) (quoting N. Am. Processing, 236 F.3d at 698).

         “Under GRI 1, the Court must determine the appropriate classification ‘according

to the terms of the headings and any relative section or chapter notes’ . . . [with] terms

of the HTSUS . . . construed . . . to their common commercial meaning.” Id. at 1328-29.

If the application of GRI 1 provides the proper classification, the inquiry ends there.

When goods “are prima facie classifiable under two or more headings or subheadings of

HTSUS” under a GRI 1 analysis, then the court must turn towards GRI 3 to resolve the

classification. La Crosse Tech., Ltd. v. United States, 723 F.3d 1353, 1358 (Fed. Cir.

2013) (quoting CamelBak Prods., LLC v. United States, 649 F.3d 1361, 1365 (Fed. Cir.

2011)). GRI 3(a), 16 known as the rule of specificity, dictates that an article prima facie

classifiable in two or more headings should be classified under the heading that

provides “the most specific description of the goods.” CamelBak, 649 F.3d at 1365;

Riddell, Inc. v. United States, 754 F.3d 1375, 1380 (Fed. Cir. 2014) (stating when “the

provisional conclusion from applying GRI 1” is that the subject imports are “‘prima facie

classifiable under two or more headings,’ we turn [ ] to . . . GRI 3(a)’s ‘rule of

specificity’”) (internal quotation and citation omitted).



16   GRI 3(a) states:
         The heading which provides the most specific description shall be
         preferred to headings providing a more general description. However,
         when two or more headings each refer to part only of the materials or
         substances contained in mixed or composite goods or to part only of the
         items in a set put up for retail sale, those headings are to be regarded as
         equally specific in relation to those goods, even if one of them gives a
         more complete or precise description of the goods.
Court No. 09-00327                                                                Page 23


       B.     Statutory Law

       The subject merchandise at issue is the Container Store’s elfa® top tracks and

hanging standards, two components of its patented elfa® system. (Am. Compl. ¶¶ 5);

Answer ¶¶ 5.) These top tracks and hanging standards “may or may not be imported

together.” (Pl.’s MSJ at 4, ¶ 12.) The Court now turns to the two applicable headings

proposed by the parties.

       Relying on the relevant section and chapter notes, Defendant contends that the

headings are “mutually exclusive,” such that merchandise classifiable in one heading is

not classifiable in the other. (Def.’s Cross-MSJ at 4, 7, 9-11; Def.’s Reply at 8.)

Defendant argues that because the subject imports are prima facie classifiable under

both headings, the court must resort to GRI 3(a)’s rule of specificity to determine that

the heading 8302, HTSUS, more specifically describes the subject merchandise.

(Def.’s Cross-MSJ at 11, 15-16.) The Container Store disagrees with Defendant that

the subject imports are classifiable under heading 8302, HTSUS. (See generally Pl.’s

MSJ.) Rather, the Container Store urges that the plain language of heading 8302 and

related notes instruct that this heading covers only parts of general use, and not

products like elfa® top tracks and hanging standards, which are essential components

of the complete article of furniture. (Pl.’s MSJ at 15-18.)

              1.     Relevant Section, Chapter and Headings

       The first relevant section is Section XV, which covers “Base Metals and Articles

of Base Metal.” Section XV includes Chapter 83, which covers “miscellaneous articles

of base metal.” Chapter 83 includes heading 8302, which covers “base metal
Court No. 09-00327                                                                Page 24


mountings, fittings and similar articles suitable for furniture.” The second relevant

section is Section XX, which covers “Miscellaneous Manufactured Articles.” Section XX

includes Chapter 94, which covers, among other things, “furniture, bedding, mattresses,

mattress supports . . . illuminated signs, illuminated nameplates and the like;

prefabricated buildings.” Chapter 94 includes heading 9403, which covers “[o]ther

furniture and parts thereof.”

       Pursuant to GRI 1, the Court first considers the terms of the proposed headings.

Terms are construed based on their common and commercial meaning. Millenium

Lumber Dist., 558 F.3d at 1328-29. Taking the headings in numerical order, HTSUS

heading 8302 includes “[b]ase metal mountings, fittings and similar articles suitable for

furniture.” Note 3 to Section XV defines "base metals" as, inter alia, “iron and steel.”

The top tracks and hanging standards are comprised of epoxy-bonded steel and are,

therefore, made of “base metal” for purposes of heading 8302. (See Am. Compl. ¶ 27;

Answer ¶ 27). The subject merchandise also qualifies as “mountings, fittings and

similar articles suitable for furniture” applying the common commercial definitions. The

common meaning of “mounting” is “a frame or support that holds something.” 17 The

common meaning of “fitting” is “a small often standardized part.”18 These terms are met

because elfa® top tracks and hanging standards serve as the frame or support structure

in a complete elfa® system. (Am. Compl. ¶¶ 30, 39-40; Answer ¶¶ 30, 39-40.) The



17 Available at http://www.merriam-webster.com/dictionary/mounting (last visited
January 14, 2016).
18 Available at http://www.merriam-webster.com/dictionary/fitting (last visited January

14, 2016).
Court No. 09-00327                                                                  Page 25


subject imports are also “suitable for furniture.” The word “suitable” means “adapted to

a use or purpose.” 19 The Court finds that the elfa® top tracks and hanging standards

can fit within the terms of heading 8302, HTSUS.

       The Court next considers the terms of HTSUS heading 9403, which

encompasses “[o]ther furniture and parts thereof.” The HTSUS does not define the

term furniture, but the Court uses the definition of “furniture” from the Federal Circuit,

which included “unit furniture” as a type of “furniture.” storeWALL, 644 F.3d at 1363

(citing storeWALL, LLC v. United States, 33 CIT 1791, __, 675 F. Supp. 2d 1200, 1204

(2009)). The Federal Circuit found the storeWALL “system’s versatility and adaptability”

to be “characteristics that are the hallmark of unit furniture.” Id. at 1364. The Container

Store’s elfa® top racks and hanging standards are functionally equivalent to the

storeWALL system. 20 Following storeWALL’s definition of unit furniture to construe the

terms in heading 9403, HTSUS, the Court finds that the elfa® top tracks and hanging

standards can also fit within the terms of heading 9403, HTSUS.

       A GRI 1 analysis, however, requires the court to construe the terms of the

headings in light of the relative section and chapter notes, and also consult the ENs, as



19 Available at http://www.merriam-webster.com/dictionary/suitable (last visited January
14, 2016).
20 The Court recognizes that elfa® top tracks and hanging standards are designed to be

used with the elfa® system (Am. Compl. ¶¶ 28, 31; Answer ¶¶ 28, 31), which, when
complete, would appear to meet the court’s definition of “unit furniture” in storeWALL.
644 F.3d at 1364. HTSUS heading 8302 contemplates that its articles are suitable for
furniture and, therefore, the fact that the merchandise in question may be parts of unit
furniture is consistent with the storeWALL analysis of unit furniture. Further, the subject
merchandise at issue is only the two parts, top tracks and hanging standards, and not
an entire elfa® system.
Court No. 09-00327                                                                Page 26


appropriate, to ascertain the scope of the provisions. These section and chapter notes,

which also are statutory law, may determine if the subject merchandise is properly

classifiable in both parties’ proposed headings.

             2.      Relevant Section and Chapter Notes

      The Court must consider, and analyze the interplay among, the relevant

provisions of statutory law. The Court first looks at the sections and then the chapters

in which the respective proposed headings fall and considers relevant notes, if any,

which are binding statutory law. Section XV has notes that provide statutory law

pertinent to this case. Section XV has two possible relevant section notes—Note 1(k)

and Note 2(c). Section XX does not have any section notes, however, Chapter 94 has

two relevant chapter notes—Note 1(d) and Note 2. 21 This case turns on the interplay

among these section and chapter notes. 22

                     a.    Section XV notes

      Note 1(k) to Section XV states that the section “does not cover . . . (k) Articles of

chapter 94 (for example, furniture).” In its supplemental brief, the Container Store

focuses on the parenthetical “for example” in Note 1(k) and explains that “for example”




21 Again, the storeWALL court did not consider the relationship between Chapter 94 and
Chapter 83 and the relevant Section XV and Chapter 83 notes because the subject
merchandise in that case was plastic and these provisions apply to articles and parts of
base metal.
22 The Court also considered the Note 1 to Chapter 83, which provides that “[f]or the

purposes of this chapter, parts of base metal are to be classified with their parent
articles.” On its face, Note 1 is specific to Chapter 83, and classification in a heading
within Chapter 83; therefore, it does not help the Court resolve a classification issue
between Chapter 83 and Chapter 94.
Court No. 09-00327                                                                    Page 27


is “illustrative” and the note “simply lists exemplars.” (Pl.’s Suppl. Br. at 1-2.) Plaintiff

asserts that Note 1(k) “is not limited to the named exemplars, but covers all articles of

Chapter 94.” (Id. at 2.) Defendant counters that “the purpose of Note 1(k) is to exclude

from Section XV a class of goods that are classifiable in Chapter 94, HTSUS” and

instead focuses on the term “articles” in Note 1(k). (Def.’s Suppl. Br. at 3.) Defendant

asserts that “articles” does not include a reference to “parts.” (Id.) Note 2(c) explains

that, “[t]hroughout the tariff schedule, the expression ‘parts of general use’ means: . . .

(c) Articles of heading . . . 8302.”

       The two relevant notes in Section XV must be read together and reconciled to

the extent they appear to contradict each other. Note 1(k) states that Section XV does

not cover articles of Chapter 94, “for example, furniture.” The phrase “for example” is

illustrative, as the Container Store contends. While Defendant argues that only

complete articles, such as furniture of Chapter 94, are covered by this note, the Court

need not reach this issue. Note 2(c) defines “parts of general use” to include those

articles specifically identified in heading 8302, HTSUS, and, as discussed below, such

parts are expressly excluded from Chapter 94 by Note 1(d) thereto. Thus Note 1(k) has

no bearing on the classification of the subject imports, because the top tracks and

hanging standards are parts of general use as described in Note 2(c) (and, as

discussed immediately below, Note 1(d) to Chapter 94).

                      b.     Chapter 94 notes

       The Court’s reading of the Section XV notes is reinforced by the notes to Chapter

94. Note 1(d) to Chapter 94 states that “[t]his chapter does not cover . . . (d) Parts of
Court No. 09-00327                                                                   Page 28


general use as defined in note 2 to section XV,” i.e., the “[a]rticles of heading . . . 8302.”

Note 2 to Chapter 94 provides:

       The articles (other than parts) referred to in heading[ ] . . . 9403 are to be
       classified in [that] heading[ ] only if they are designed for placing on the
       floor or ground.

       The following are, however, to be classified in the above-mentioned
       headings even if they are designed to be hung, to be fixed to the wall or to
       stand one on the other:

       (a) Cupboards, bookcases, other shelved furniture (including single
           shelves presented with supports for fixing them to the wall) and unit
           furniture.

Reading these chapter notes together, Chapter 94 covers articles that are designed to

be placed on the floor, and certain other articles, such as unit furniture, that are

designed to be hung on the wall. Chapter 94, however, does not cover parts, as

defined in Note 2 to Section XV (i.e., parts of general use). Therefore, the Court

concludes that Chapter 94 Note 1(d) provides that base metal “parts of general use” are

not included in Chapter 94.

   Additional U.S. Rules of Interpretation (“ARI”) 1(c) to the GRIs supports this

conclusion. This is an interpretative rule, which provides:

   1. In the absence of special language or context which otherwise requires—
      ...
      (c) a provision for parts of an article covers products solely or principally
      used as part of such articles but a provision for “parts” or “parts and
      accessories” shall not prevail over a specific provision for such part or
      accessory.

Plaintiff recites and relies on only the first half of ARI 1(c)—“a provision for parts of an

article covers products solely or principally used as part of such articles.” (Pl.’s MSJ at
Court No. 09-00327                                                                   Page 29


19.) The ARI, however, must be read in its entirety. The second half of the ARI is

applicable and its application is consistent with the Court’s reconciliation of the notes to

Chapters 83 and 94—“a provision for ‘parts’ or ‘parts and accessories’ shall not prevail

over a specific provision for such part or accessory.” Applying ARI 1(c) to the headings

at issue, the specific provision of “base metal mountings, fittings and similar articles

suitable for furniture” in heading 8302, HTSUS, prevails over the general provision for

“parts of furniture” in heading 9403, HTSUS.

                      c.     Interplay between Section XV and Chapter 94 notes

       The Court reads the relevant section and chapter notes together, in order to

avoid creating contradictions in the statutory language where none is necessary. In so

doing, Chapter 94 Note 1(d) reinforces Section XV Note 2(c). Chapter 94 Note 1(d)

excludes parts of general use from Chapter 94, while Section XV Note 2(c) specifically

places parts of general use into heading 8302, HTSUS. The interplay between the

section and chapter notes dictates that if the subject merchandise fits the definition of a

part of general use, then it stays in heading 8302 even if it is a part of furniture or unit

furniture. Further, heading 8302’s “suitable for furniture” language actually

contemplates that its articles may be used as parts of furniture. Therefore, the Court

finds that the Container Store’s top tracks and hanging standards fit the definition of a

part of general use and are classified in heading 8302, HTSUS.

       The Court is unpersuaded by the Container Store’s arguments that its top tracks

and hanging standards cannot be considered “parts of general use” because they are

designed for use in its elfa® system. In making these arguments, the Container Store
Court No. 09-00327                                                               Page 30


appears to rely on a common usage of the term “general use,” suggesting that the part

in question must have multiple uses. In this instance, the phrase “parts of general use”

is expressly defined, for purposes of the tariff schedule, in Note 2(c) to Section XV, and

it is specifically listed eo nomine in heading 8302, HSTUS. Thus, the Court considers

this to be a defined, short-hand term of reference for articles of heading 8302, HTSUS,

without regard to type or number of uses of the article. Lonza, Inc. v. U.S., 46 F.3d

1098, 1106 (Fed. Cir. 1995) (“where a term is defined by statute, the court need not

undertake a common-meaning inquiry, for the statutory definition is controlling”) (internal

citation omitted). Because the top tracks and hanging standards in question are

covered by the terms of heading 8302, HTSUS, they are “parts of general use” even if

they are designed for use in a particular furniture system. 23

       C.     Explanatory Notes

       While not binding, the Explanatory Notes (“EN”) may provide interpretative

guidance in a classification analysis. The Court considers the ENs as guidance insofar

as they are germane and do not conflict with the statutory law. 24 To the extent that the

relevant ENs appear to contradict statutory provisions, the Court disregards the ENs.




23 While the parties disagree about whether these top tracks and hanging standards are
parts of general use, this disagreement is a legal conclusion regarding the interpretation
and application of Section XV Note 2(c), not a genuine issue of material fact regarding
the physical property of the subject imports or their function.
24 The Court looked carefully at the ENs in their entirety and discussed them with the

parties, but in the end, the Court finds the ENs of limited assistance. Further, the Court
finds that some parts of the ENs are inconsistent with the section and chapter notes.
Thus, the Court relies on the ENs only insofar as they are pertinent, helpful, and do not
contradict statutory law.
Court No. 09-00327                                                                       Page 31


To the extent the relevant ENs appear to contradict each other, the Court considers and

assigns appropriate weight to their persuasive value.

         The first relevant EN is the EN to Section XV, which provides guidance as to how

to classify “parts of articles” that are “presented separately.” Section XV EN “(C) Parts

of Articles” provides:

         [p]arts of general use (as defined in Note 2 to this Section) presented
         separately are not considered as parts of articles, but are classified in the
         headings of this Section appropriate to them. This would apply, for
         example, in the case of bolts specialized for central heating radiators or
         springs specialized for motor cars. The bolts would be classified in
         heading 73.18 (as bolts) and not in heading 73.22 (as parts of central
         heating radiators). The springs would be classified in heading 73.20 (as
         springs) and not in heading 87.08 (as parts of motor vehicles).

This EN thus explains that “parts of general use . . . presented separately are not” to be

classified with the articles to which they belong. Rather, parts of general use are to be

classified in their appropriate eo nomine provision. This rule stands even if the parts are

“specialized” for particular types of goods, such as springs for motor cars or bolts for

central heating radiators. Reading Note 2 to Section XV, which defines the parts of

heading 8302 as “parts of general use,” together with this section EN, supports a finding

that separately presented parts of HTSUS heading 8302 are properly classified in that

heading rather than as parts of the article for which they may be intended.

         The EN to Chapter 94, 25 by contrast, specifies that “[a]rticles of furniture

presented disassembled or unassembled are to be treated as assembled articles of

furniture, provided the parts are presented together” (emphasis in original). The



25   Section XX has no explanatory notes.
Court No. 09-00327                                                              Page 32


operative term in this EN is “provided,” as indicated by the original emphasis. Thus, the

Chapter 94 EN also supports classifying these top tracks and hanging standards in

HTSUS heading 8302. As the Container Store indicated, the “top tracks and hanging

standards may or may not be imported together, and may or may not be imported with

other elfa® components.” (Pl.’s MSJ at 4, ¶ 12.) In this case, the top tracks and

handing standards were not presented as part of a set used to create any particular

elfa® system. Thus, the EN to Chapter 94 does not support classifying the

merchandise at issue in Chapter 94.

      The Court next turns to the ENs related to headings 8302 and 9403, HSTUS, for

an interpretation of the headings’ respective scopes. The EN to heading 8302, HTSUS,

also provides guidance about general classes of goods, even when these goods are

designed for particular uses:

      This heading covers general purpose classes of base metal accessory
      fittings and mountings such as are used largely on furniture . . . . Goods
      within such general classes remain in this heading even if they are
      designed for particular uses (e.g., door handles or hinges for
      automobiles). The heading does not, however, extend to goods forming
      an essential part of the structure of the article, such as window frames or
      swivel devices for revolving chairs. (Emphasis in original.)

This EN suggests that general purpose classes of base metal mountings included in

heading 8302, HTSUS, are not removed from the class merely because they are

designed for a particular use. The Container Store asserts that elfa® top tracks and

hanging standards are designed to be used with the elfa® system and are an essential

part of the structure of such a system. (Am. Compl. ¶¶ 28, 31; Answer ¶¶ 28, 31.)
Court No. 09-00327                                                                  Page 33


       Applying EN to heading 8302, HTSUS, to the case at bar, the fact that elfa® top

tracks and hanging standards were designed only to work with the elfa® system does

not remove these top tracks and hanging standards from the general class of base

metal mountings that are used largely on furniture. Although these top tracks and

hanging standards are designed for use with elfa® systems, they fall within the general

class of mountings, fittings and similar articles suitable for furniture based on the terms

of the headings and the Court’s analysis of the relevant section and chapter notes.

       The EN to heading 9403, HTSUS, states that this heading “covers furniture and

parts thereof not covered by previous headings.” This EN supports reading heading

9403 as covering furniture parts that are not otherwise covered by a lower numbered

heading. Heading 8302, HTSUS, is an applicable lower numbered heading and, as

discussed herein, covers the subject top tracks and hanging standards.

       D.     Proper Classification

       The proper classification of top tracks and hanging standards may be decided

pursuant to GRI (1).26 Heading 8302, HTSUS, covers all base metal mountings, fittings,

and similar articles suitable for furniture, specifically including articles of heading 8302

that are parts of general use, even if they are designed to be used in a patented

shelving system. Heading 9403, HTSUS, covers parts of furniture but specifically

excludes parts of general use, and also excludes disassembled parts that are not

presented together. Upon consideration of the terms of the headings, relevant section



26The case will be decided under a GRI 1 analysis and therefore the Court need not
reach a specificity analysis under GRI 3(a).
Court No. 09-00327                                                                  Page 34


and chapter notes, and germane explanatory notes, the Court finds that the elfa® top

tracks and hanging standards are classifiable in heading 8302, HTSUS, the appropriate

eo nomine provision for base metal mountings, fittings, and similar articles suitable for

furniture. Accordingly, the subject merchandise is not classifiable in heading 9403,

HTSUS, because they are excluded by the chapter notes as parts of general use.

       After reaching the proper heading, the Court determines the proper subheading.

Bauer Nike Hockey USA, Inc. v. United States, 393 F.3d 1246, 1250 (Fed. Cir. 2004)

(“The court must first look to headings, then subheadings, to determine proper

classification.”). As noted supra, subheading 8302.41, HTSUS, applies to base metal

articles suitable for buildings, which is inapplicable to the subject imports. Subheading

8302.42, HTSUS, applies to base metal articles suitable for furniture, which is

applicable. Finally, the proper eight digit subheading is 8302.42.30, HTSUS, which

applies to mountings, fittings, and similar articles suitable for furniture made of iron or

steel. The Court holds that the proper classification of the elfa® top tracks and hanging

standards is tariff provision 8302.42.30, HTSUS.

                                        CONCLUSION

       For the reasons discussed above, the Court holds that the subject imports are

properly classified in tariff provision 8302.42.30, HTSUS. Thus, the Court denies the
Court No. 09-00327                                                          Page 35


Container Store’s motion for summary judgment and grants the United States’ cross-

motion for summary judgment. Judgment will be entered accordingly.



                                              /s/   Mark A. Barnett
                                              Mark A. Barnett, Judge

Dated: January 21, 2016
       New York, New York